DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                    
This office action is in response to the communication filed on 05/12/2022.  Claims 41-54 are remain pending.                                                      

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.               
In the remarks, Applicants made two main arguments.                  
a)  The first argument:  Chauvin indicates that the magnet 720 is attached to the wheel 710, but nowhere does Chauvin indicate that the wheel is magnetically attractable (i.e., a magnetically attractable armature) – only that it is attached.  Applicant points out that using a magnetically attractable armature for this purpose would not be an obvious or appropriate choice as most computer mouse components are typically plastic or rubber rather than metal (e.g., a ferromagnetic material) for cost purpose and the magnets is likely coupled via friction fit.                               
This argument is not persuasive.  Chauvin teaches that a magneto-resistive encoder in the form of a wheel/ratchet assembly, using magnetic field reluctance variation to measure absolute angular position of a wheel (see sections [0018], [0043], [0068], [0078] and figures 6A-6D).  Specifically, Chauvin teaches that using the sensor 730 to measure the magnetic field variation emitted by the magnet 720 and caused by the rotation of the wheel 710 to obtain the absolute position of the wheel 710 (see sections [0088], [0089] and figures 13A-13C, 14).                           
b)  The second argument:  Further, the wheel does not have radially protruding teeth (the wheel is being interpreted as the first armature by the Office Action), there is no second armature with radially protruding teeth, nor any magnetic circuit that flows through them, as claimed.  Further, there is no armature ring with axially protruding teeth.  Chauvin has only one reference to “teeth”, which corresponds to Figs. 6A-6B and are directed to magneto-resistive encoders using reluctance variation.  The armature ring shown does have axially protruding teeth, but it does not magnetically interact with first or second armatures with radially protruding teeth in the manner claimed nor operate similarly by any reasonable interpretation.  As such, Chauvin fails to teach or suggest the claim elements, as recited in claim 46.                                
This argument is not persuasive.  Not only Chauvin teaches that the wheel having radially protruding teeth (see Figures 6A/6B and section [0018]), but also Wang discloses that providing a variable-tooth gear with teeth (see section [0004]).  Wang teaches a first armature having a first plurality of radially protruding teeth and a second armature having a second plurality of radially protruding teeth aligned with the first plurality of radially protruding teeth (see figure 1 and its associated depictions) for continuously variable transmission (see section [0004]).  Chauvin and Wang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chauvin by including the variable-tooth gears system having a second plurality of radially protruding teeth from Wang in order to achieve continuously variable transmission of the ratchet assembly.  Therefore, Chauvin in view of Wang teach the claimed invention as recited in claim 46.                            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin et al (US 2011/0025311), hereafter as Chauvin, in view of Wang (US 2007/0200208).                   
RE claim 46, Chauvin discloses the invention substantially as claimed.                       
Chauvin discloses that an electronic input device (see sections [0002], [0004], [0005]), comprising: a ratchet assembly (see figures 6A-6D and its associated depictions), comprising: a first armature having a first plurality of radially protruding teeth (see figures 6A-6D and its associated depictions), a ring magnet disposed on the first armature and emitting a magnetic field (see section [0068]; i.e., ring magnet 720); and a rotatable knob assembly, comprising: a knob enclosing the ratchet assembly within an annular cavity (see sections [0066], [0085], figures 7A-7C; i.e., assembly 700 having annular cavity and comprising ratchet assembly 710, wherein the ratchet assembly 710 is rotatable), and an armature ring coupled to an interior facing surface of the knob and including a plurality of axially protruding teeth, the magnetic field establishing magnetic circuits that flow through the armature and each of the axially protruding teeth (see sections [0066], [0068], [0069], [0091], [0092]; i.e., armature ring 730 with 24 axially protruding teeth, and ring magnet 720 generating magnetic field establishing magnetic circuits the armature and its teeth), wherein magnetic flux flowing through the magnetic circuits generates resistance to rotation of the knob assembly (see sections [0069], [0070]).                     
However, Chauvin does not specifically disclose a second armature having a second plurality of radially protruding teeth, the first plurality of teeth being aligned with the second plurality of teeth.               
Wang teaches a first armature having a first plurality of radially protruding teeth and a second armature having a second plurality of radially protruding teeth aligned with the first plurality of radially protruding teeth (see figure 1 and its associated depictions) for continuously variable transmission (see section [0004]).                     
Chauvin and Wang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chauvin by including the variable-tooth gears system having a second plurality of radially protruding teeth from Wang in order to achieve continuously variable transmission of the ratchet assembly.                          
RE claim 47, Chauvin in view of Wang disclose that the resistance to rotation of the knob assembly is caused by a changing distance between the axially protruding teeth and the radially protruding teeth (see figure 1 and its associated depictions in Wang).                        
RE claim 48, Chauvin in view of Wang disclose that the axially protruding teeth are arranged at the same radially interval as the radially protruding teeth of the first and second armatures (see figure 1 and its associated depictions of Wang).                         
RE claim 49, Chauvin in view of Wang disclose that a sensor magnet coupled to the knob and emitting a sensor magnetic field (see Chauvin section [0068]; i.e., magnet 720); a magnetic sensor proximate the sensor magnet, the magnetic sensor being configured to detect the rotation of the sensor magnetic field (see sections Chauvin [0069], [0070], [0075]; i.e., magnetic sensor 730); and a processor configured to translate the detected rotation of the sensor magnetic field into an electrical signal representative of an amount of rotation of the knob (see Chauvin section [0070]; i.e., microprocessor).                              
RE claim 50, Chauvin in view of Wang disclose that a clutch mechanism configured to remove the varying amount of resistance by allowing the ratchet assembly to rotate with the knob assembly (see figures 6A-6D, 7A, 14 and its associated depiction in Chauvin, and figure 1 and its associated depiction in Wang).                               
RE claim 51, Chauvin in view of Wang disclose that the clutch mechanism comprises a friction disc configured to oppose rotation of the ratchet assembly (see figures 6A-6D, 7A, 14 and its associated depiction in Chauvin, and figure 1 and its associated depiction in Wang).                   
RE claim 52, Chauvin in view of Wang disclose that a touch sensor disposed within the knob and configured to receive touch input along at least one of the a top surface of the knob and lateral surface of the knob (see Chauvin sections [0008], [0010], [0017], [0022]).                           

Allowable Subject Matter
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                            
Claims 41-45, 53 are allowed.  For reason of allowance, please refer to Applicants’ remarks filed on 01/18/2020.                          

     Conclusion                         
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
August 04, 2022